CLD-186                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 17-3741
                                         ___________

                              CHRISTOPHER ALLEN JONES,
                                             Appellant
                                         v.

  THERESA DELBALSO, Superintendent; JOHN WIEKRYKAS, Records Supervisor
 Common Pleas Court of Berks County; JAMES P. TROUTMAN, Clerk of Court et al,
others; ELLEN R. WEST, District Attorney's Office; A. TAYLOR WILLIAMS, Chief of
Litigation; JOHN E. WETZEL, Secretary of Department of Correction; FILOSKY, Right
   to Law Records/Chief Counsel, Governor's Office et al, and others; MAGISTRATE
   JAMES TUPPER, District Justice et al, and others; KELLY M. SEKULA, Attorney
General Office, Senior Deputy Attorney & Appeals and Legal Service Section; GEORGE
 WAGNER, Warden of Berks County Prison; JOHN DOE, Criminal Records Supervisor
  et al, and others sued individually and in their official capacity; JANE DOE, Criminal
    Records Supervisor et al, and others sued individually and in their official capacity
                        ____________________________________

                       On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                           (D.C. Civil Action No. 5-17-cv-04390)
                        District Judge: Honorable Petrese B. Tucker
                        ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                       April 19, 2018
          Before: CHAGARES, GREENAWAY, Jr., and FUENTES, Circuit Judges

                                 (Opinion filed: June 6, 2018)

                                           OPINION *
PER CURIAM


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       Christopher Jones appeals pro se from the District Court’s dismissal of his

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We will summarily affirm because

no substantial question is presented by this appeal. See 3d Cir. L.A.R. 27.4; 3d Cir.

I.O.P. 10.6.

       Jones, an inmate confined at the State Correctional Institution at Mahanoy in

Frackville, Pennsylvania, filed this pro se civil rights action pursuant to 28 U.S.C. § 1983,

accompanied by an application to proceed in forma pauperis, in the United States District

Court for the Eastern District of Pennsylvania. Though difficult to decipher, it appears

that Jones alleged that (1) two of his convictions have been vacated and that he is thus

being held illegally, and (2) that his sentence has been incorrectly calculated. 1 By order

entered November 13, 2017, the District Court granted Jones leave to proceed in forma

pauperis and dismissed his complaint under § 1915(e)(2)(B)(ii). The Court held that




constitute binding precedent.
1
  In 1992, Jones was initially sentenced in the Philadelphia Court of Common Pleas to a
term of ten to twenty years of incarceration for aggravated assault. While he was serving
this sentence, Jones was found to be in possession of marijuana, and sentence to five days
of incarceration. In 2003, while Jones was serving the remainder of sentence at an
ADAPPT facility (a halfway house), Jones escaped the facility. Before Jones was
apprehended, he committed several sex offenses. Jones was then convicted of two counts
of involuntary deviate sexual intercourse, and sentenced to seven to fourteen years of
incarceration, to run concurrently. Jones was also convicted of escape, and sentenced to
six months to two years of incarceration. As indicated by a sentence status summary
prepared by the Department of Corrections and submitted by Jones as an exhibit to his
complaint, Jones’ controlling minimum date is May 28, 2011, and his controlling
maximum date is May 28, 2018. Dkt # 1-3, at 14.
                                              2
Jones’s complaint was barred by Preiser v. Rodriguez, 411 U.S. 475, 500 (1973), and

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). Jones appeals. 2

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of

the District Court’s sua sponte dismissal under § 1915(e)(2)(B) for failure to state a

claim. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “[W]e accept all

factual allegations as true [and] construe the complaint in the light most favorable to the

plaintiff.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting

Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).

       We agree that Jones has failed to state a claim under § 1983 and that the District

Court correctly dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). It is

well-settled that when a state prisoner challenges the fact or duration of his confinement,

his sole federal remedy is a writ of habeas corpus, not § 1983 action. Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). Additionally, a state prisoner’s claim for damages

is not cognizable under § 1983 if “a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence,” unless the prisoner can show that the

conviction or sentence has been invalidated. Heck v. Humphrey, 512 U.S. 477, 487

(1994); see also Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002).




2
 Following the District Court’s dismissal order, Jones filed a motion requesting that the
Court intervene in his PCRA proceedings, which was denied by the District Court. In his
subsequent notice of appeal, Jones specifically appeals the District Court’s dismissal
order, and does not appeal the denial of his motion to intervene.
                                             3
       To the extent that Jones challenges the fact and duration of his confinement, his

sole federal remedy is a writ of habeas corpus, and he is precluded from attacking those

decisions through § 1983. See Preiser, 411 U.S. at 500. To the extent that Jones seeks

damages under § 1983 for his allegedly illegal confinement and sentence, a favorable

outcome would necessarily demonstrate the invalidity of his incarceration. Since Jones

has not successfully challenged his confinement in any state or federal proceeding, he

may not proceed under § 1983, and his complaint was properly dismissed. See Heck, 512

U.S. at 487. 3

       For these reasons, we will affirm the judgment of the District Court.




3
  Although Jones claims that his two convictions for involuntary deviate sexual
intercourse (“IDSI”) “have been repealed and deleted as of December 9, 2002,” dkt # 1,
at 7, nothing in his extensive exhibits suggests that his incarceration is pursuant to an
expired sentence. Rather, an exhibit provided by Jones shows that a seven to fourteen
year sentence for two IDSI convictions was imposed in 2004.
                                              4